Exhibit 10.13
CLARIFICATION DATED APRIL 27, 2010 BETWEEN IRVINE SENSORS CORPORATION AND
LONGVIEW
CLARIFICATION TO
AGREEMENT, CONSENT AND WAIVER
     This Clarification (this “Clarification”) to the Agreement, Consent and
Waiver by and between the Company and Longview dated as of April 9, 2010 (the
“Agreement”), is made as of April 27, 2010 by and between the Company and
Longview. Capitalized terms used but not defined herein shall have the meaning
given to them in the Agreement.
     WHEREAS, the Company entered into the Agreement and agreed to the
contingent issuance of the Contingent Securities as an inducement to obtain
Longview’s consent to the Looney Settlement and Looney Note;
     WHEREAS, the Company also agreed to issue the Waiver Securities as an
inducment to obtain Longview’s waiver of the Accumulated Dividends; and
     WHEREAS, the Parties wish to clarify (i) the value of the Contingent
Securities and (ii) the value of the Waiver Securities.
     NOW, THEREFORE, the Parties agree that (i) the value of the Contingent
Securities at the time the Parties entered into the Agreement was $0.30 per
share, and (ii) the value of the Waiver Securities at the time the Parties
entered into the Agreement was $0.30 per share.
     IN WITNESS WHEREOF, the parties have executed this Clarification as of the
date first written above.

            IRVINE SENSORS CORPORATION
      By:   /c/ John J. Stuart, Jr.         Name:   John J. Stuart, Jr.       
Title:   Chief Financial Officer        LONGVIEW FUND, L.P.
      By:   /c/ S. Michael Rudolph         Name:   S. Michael Rudolph       
Title:   CFO — Investment Adviser   

 